El Juez Pbesidente Señoe del Tobo,
emitió la opinión del tribunal.
Rafael del Valle Pfjem demandó en la Corte Municipal de San Juan a José S. Llompart en cobro de cuatrocientos dólares precio de nn truck Ford qne el primero alega ■que vendió al segundo. Llompart contestó alegando que la venta del truck se pactó primero con Lorenzo Méndez siendo él fiador de Méndez y que habiendo surgido dificultades se decidió a celebrar directamente el contrato “pero con la condición suspensiva de que el carro pudiera funcionar,” que el carro fué llevado al taller y resultaron tantas las reparaciones que babía que hacerle que llamó al demandante para que se cerciorara, ofreciéndole por él ciento treinta dólares, y que no llegando a ponerse de acuerdo, el demandante dispuso del tmck pasándolo en venta a otra persona quien lo inscribió a su nombre en el Departamento del Interior. El •demandado formuló además una reconvención reclamando •cierta suma por servicios prestados al demandante.
La corte municipal decidió el caso en favor del deman-dante. Apeló el demandado y celebrado el juicio de nuevo ■en la corte de distrito volvió a dictarse sentencia favorable al demandante, apelando entonces el demandado para ante este Tribunal Supremo. Señala en su alegato la comisión de tres errores, que pueden reducirse a uno, a saber: indebida apreciación de la prueba.
La evidencia, practicada es muy confusa. La de una y ■otra parte se contradicen en extremos fundamentales. El *922conflicto fné resuelto dos veces en contra del apelante. Limi-tándonos a la practicada en el nuevo juicio ante la corte de distrito qne es la única que nos concierne, diremos que no podemos concluir que al apreciarla la corte cometiera mani-fiesto error. Y siendo ello así, ño cabe la revocación de la sentencia recurrida.
Aflora bien, creemos que en algo debe adicionarse lasentencia y es en condenar al demandante a que al recibo del precio del truck entregue al demandado toda la documentación necesaria para que el traspaso pueda registrarse debidamente en la oficina del Comisionado del Interior de acuerdo con la ley especial sobre la materia.